DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending in the instant application.

Objection to Color Drawings/Specification
MPEP 608.02, part VIII states:
“Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 )”. 
“Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings”.     

Since the color petition of May 8, 2020 was not granted in the decision of February 22, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of May 8, 2020 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 and 11-14, drawn to A method of treating keloids in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a hypoxia-inducible factor-1 (HIF-1)-inhibiting compound that induces cell death in keloids (claim 1); and A method of inducing cell death in keloids comprising contacting the keloids with an hypoxia-inducible factor-1 (HIF-1)-inhibiting compound in an amount effective to induce cell death in the keloids (claim 11), classified in classes/subclasses, including but not limited to, A61P 17/02 (for treating wounds, ulcers, burns, scars, keloids). 
II.	Claims 6-10, drawn to A method of screening or identifying a compound to induce cell death in keloids, said method comprising: (a) incubating with keloid fibroblasts a compound to be tested, a glycolysis-inhibiting compound, both the test compound and the glycolysis-inhibiting compound, and a control; (b) adding at least one stain to the keloid fibroblasts of step (a) to detect dying fibroblasts; (c) detecting the stained dying fibroblasts of step (b); (d) comparing the stained dying keloid fibroblasts incubated with the test compound, with the glycolysis-inhibiting compound, and with both the test compound and the glycolysis-inhibiting compound to the stained dying control keloid fibroblasts of step (c), wherein an increase in the number of stained dying fibroblasts incubated with the test compound, a glycolysis-inhibiting compound, or both the test compound and the glycolysis-inhibiting compound compared to the stained control , classified in classes/subclasses, including but not limited to, A61K 31/18 (Sulfonamides).

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a method of treating keloids in a subject (or of inducing cell death in keloids) comprising administering (contacting) a therapeutically effective amount of a hypoxia-inducible factor-1 (HIF-1)-inhibiting compound whereas Invention II is directed to a method of screening or identifying a compound to induce cell death in keloids. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623